      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 1 of 25



 1   NEIL D. GREENSTEIN (SBN 123980)
     TECHMARK
 2   1968 S. Coast Hwy., #1636
     Laguna Beach, CA 92651
 3   Telephone (347) 514-7717
     Facsimile: (408) 280-2250
 4   Email: ndg@techmark.com
 5   MARTIN R. GREENSTEIN (SBN 106789)
     TECHMARK, a Law Corporation
 6   4820 Harwood Road, Suite 200
     San Jose, CA 95124
 7   Telephone: (408) 266-4700
     Facsimile: (408) 850-1955
 8   Email: mrg@techmark.com
 9   Attorneys for Defendant/Counterclaimant
     EMBARCADERO TECHNOLOGIES, INC.
10
11                              UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13
14
                                                        Case No.: 16-CV-606 BLF
15     DELPHIX CORP.,
16
                             Plaintiff/
17                           Counter-Defendant,
                     v.                                       ANSWER AND
18                                                            COUNTERCLAIMS
       EMBARCADERO TECHNOLOGIES, INC.
19                                                            [Jury Trial Demanded]
20                        Defendant/
                            Counterclaimant.
21
22
23
24          Defendant Embarcadero Technologies, Inc. ("Embarcadero"), by and through its
25   attorneys, answers the Complaint filed by Delphix Corporation (“DelphiX”) in correspondingly
26   numbered paragraphs, and counterclaims as follows:
27
28

                                                  -1-     Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 2 of 25



 1          1.        Embarcadero admits that this is an action for declaratory judgment. The
 2   remaining allegations of paragraph 1 purport to set forth DephiX’ intent. Embarcadero lacks
 3   sufficient knowledge or information to form a belief as to the truth of the remaining allegations
 4   contained in paragraph 1, and therefore denies the allegations therein requiring strict proof
 5   thereof. To the extent that DelphiX’ allegations purport to state substantive facts, those
 6   allegations are denied.
 7          2.        Embarcadero denies that DelphiX has its principal place of business in Menlo
 8   Park, California. Embarcadero lacks sufficient knowledge or information to form a belief as to
 9   the truth of the remaining allegations contained in paragraph 2, and therefore denies the
10   allegations therein requiring strict proof thereof.
11          3.        Embarcadero admits that it is incorporated under the laws of the State of
12   Delaware. Embarcadero denies that its principal place of business is in San Francisco,
13   California.
14          4.        Embarcadero denies that this Court has subject matter jurisdiction. Embarcadero
15   lacks sufficient knowledge or information to form a belief as to the truth of the remaining
16   allegations contained in paragraph 4, and therefore denies the allegations therein requiring strict
17   proof thereof.
18          5.        Embarcadero denies the allegations contained in paragraph 5.
19          6.        Embarcadero admits the allegations contained in paragraph 6.
20          7.        Embarcadero admits that DelphiX offers software and that DelphiX’ software has
21   expanded to conflict with Embarcadero’s long prior, extensive and valuable rights in the
22   software field. Embarcadero lacks sufficient knowledge or information to form a belief as to the
23   truth of the remaining allegations contained in paragraph 7, and therefore denies the allegations
24   therein requiring strict proof thereof.
25          8.        Embarcadero denies that DelphiX uses the mark shown in Figure 1 of paragraph
26   Embarcadero admits that DelphiX purports to own U.S. Trademark Registration No. 3,768,914
27
28

                                                      -2-    Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 3 of 25



 1   for the alleged DelphiX logo mark and that such registration purports to claim rights to software
 2   much broader than was offered by DelphiX at the time of registration. Embarcadero further
 3   admits that the scope of goods claimed in Registration No. 3,768,914 conflict with the long prior
 4   rights of Embarcadero. Embarcadero further admits that what purports to be a federal registration
 5   for a DELPHIX & Design mark is attached as Exhibit A, but Embarcadero denies ownership,
 6   and validity of that purported registration. Embarcadero lacks sufficient knowledge or
 7   information to form a belief as to the truth of the remaining allegations contained in paragraph 8,
 8   and therefore denies the allegations therein requiring strict proof thereof.
 9          9.      Embarcadero admits that, among other uses, it uses its DELPHI mark in
10   connection with platforms and systems for application development software and integrated
11   development environments (IDE's), including, inter alia, in connection with programming tools
12   to write code for software programs and to enable the rapid and enhanced development of
13   database-driven applications. The remaining allegations of paragraph 9 are vague, ambiguous,
14   not understood, and/or unreasonable statements of “belief” not relevant to the issues at hand. To
15   the extent understood, Embarcadero denies the remaining allegations of paragraph 9.
16          10.     DelphiX’ allegations are vague, ambiguous and not understood. While
17   Embarcadero has additional trademarks and trade names – including without limitation a helmet
18   design and the company name – sometimes used with various products, such other marks and
19   names do not detract from the strong, longstanding and long prior rights of Embarcadero to the
20   DELPHI trademark. To the extent there are additional allegations not otherwise answered,
21   Embarcadero denies them.
22          11.     Embarcadero admits that its products and DelphiX’ products are currently
23   marketed to the same customers, and that DelphiX’ marketing addresses the same customers as
24   Embarcadero. Embarcadero denies the remaining allegations in paragraph 11.
25          12.     Embarcadero admits that there is an opposition proceeding and a cancellation
26   proceeding pending before the Trademark Trial and Appeal Board of the U.S. Patent and
27
28

                                                     -3-     Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 4 of 25



 1   Trademark Office (“TTAB”). Embarcadero also admits that the facts used in
 2   opposition/cancellation proceedings are often different than facts relevant in an infringement
 3   action. To the extent that Embarcadero made allegations relevant to, and in, the an opposition
 4   and cancellation proceedings, those allegations speak for themselves in the context and factual
 5   determinations to be made in those proceedings. However, to the extent DelphiX is somehow
 6   trying to claim that such allegations apply wholesale in an infringement proceeding, such a claim
 7   is not only wrong but is denied. To the extent not expressly admitted, Embarcadero denies the
 8   remaining allegations as incorrect, false, and/or misleading.
 9          13.      Embarcadero admits it uses the corporate name Embarcadero, as well as the trade
10   name EMBARCADERO in connection with most of its software and services offerings, as well
11   as a trademark. Embarcadero has also used DELPHI as a trademark, and also as a trade name or
12   "umbrella" designation over a broad line of products over the years, including such products as
13   DELPHI, DELPHI PRISM, DELPHI 2 (through 9), DELPHI 2005 (through 2010), DELPHI
14   FOR PHP, DELPHI X, DELPHI XE, DELPHI XE2 (through XE8) and others, as well as related
15   documentation, applications, tools, services and education and training with those product lines.
16          14.      The allegation is misleading and incomplete in that it addresses the concept of
17   “rights in gross” to a trademark and thus, can’t be answered with a simple admission or denial.
18   Embarcadero admits that it was the first to use the DELPHI mark in connection with its goods
19   and services and related goods and services. Embarcadero denies any remaining allegations in
20   paragraph 14.
21          15.      The allegation is misleading and incomplete in that it addresses too broad of a
22   class of goods, and as such, can’t be answered with a simple admission or denial. Embarcadero
23   admits that it was the first to use the DELPHI mark in connection with its goods and services and
24   related goods and services. Embarcadero denies any remaining allegations in paragraph 15.
25          16.      DelphiX’ allegation is vague, ambiguous and not understood. DelphiX’
26   allegation fails to state where such claim is made and improperly suggests that ownership of a
27
28

                                                     -4-    Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 5 of 25



 1   single registration like the word STARBUCKS somehow limits one’s rights. To the extent
 2   understood, Embarcadero denies same.
 3          17.     Embarcadero admits that its DELPHI mark has been used for nearly 25 years,
 4   long prior to DelphiX’ first use. Embarcadero further admits that due to various reasons the
 5   application process took approximately 10 years and that DelphiX’ application has been pending
 6   for nearly 9 years. While Embarcadero’s application took 10 years, such time was not due solely
 7   to alleged conflicts with third parties. To the extent not denied, Embarcadero denies the
 8   remaining allegations in paragraph 17.
 9          18.     Embarcadero denies that a search of the US Patent and Trademark Office records
10   shows others using DELPHI with a variety of products or even with software and information
11   technology. Embarcadero further denies the accuracy of the chart in paragraph 18.
12   Embarcadero denies that any other company, other than DelphiX, uses DELPHI in connection
13   with goods or services conflicting with Embarcadero’s rights. To the extent not otherwise
14   denied, Embarcadero is without sufficient knowledge or information to form a belief as to the
15   truth of the remaining allegations contained in paragraph 18, and therefore denies the allegations
16   therein requiring strict proof thereof.
17          19.     In that the registrations in the chart of paragraph 18 is false, misleading and
18   inaccurate, Embarcadero can’t admit or deny the allegations in paragraph 19. As such,
19   Embarcadero denies the allegations of paragraph 19.
20          20.     In that the registrations in the chart of paragraph 18 is false, misleading and
21   inaccurate, and that there is no evidence that such alleged marks are in use for the goods/services
22   specified, Embarcadero can’t admit or deny the allegations in paragraph 20. As such,
23   Embarcadero denies the allegations of paragraph 20.
24          21.     In that the registrations in the chart of paragraph 18 is false, misleading and
25   inaccurate, and that there is no evidence that such alleged marks are in use for the goods/services
26   specified, Embarcadero can’t admit or deny the allegations in paragraph 21. As such,
27
28

                                                     -5-     Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 6 of 25



 1   Embarcadero denies the allegations of paragraph 21.
 2          22.    The allegations of paragraph 22 are vague, ambiguous, and not understood as to
 3   “general consuming public.” To the extent understood, such allegations are denied.
 4          23.    The allegations of paragraph 23 are vague, ambiguous, and not understood as to
 5   “general consuming public.” To the extent understood, such allegations are denied.
 6          24.    The allegations of paragraph 24 are vague, ambiguous, and not understood as to
 7   “general consuming public.” To the extent understood, such allegations are denied.
 8          25.    The allegations of paragraph 25 are vague, ambiguous, and not understood as to
 9   “general consuming public.” To the extent understood, such allegations are denied.
10          26.    The allegations of paragraph 26 are vague, ambiguous, and not understood as to
11   “general consuming public.” To the extent understood, such allegations are denied.
12          27.    The allegations of paragraph 27 are vague, ambiguous, and not understood as to
13   “general consuming public.” To the extent understood, such allegations are denied.
14          28.    The allegations of paragraph 28 are vague, ambiguous, and not understood as to
15   “general consuming public.” To the extent understood, such allegations are denied.
16          29.    The allegations of paragraph 29 are vague, ambiguous, and not understood as to
17   “general consuming public.” To the extent understood, such allegations are denied.
18          30.    The allegations of paragraph 30 are vague, ambiguous, and not understood as to
19   “general consuming public.” To the extent understood, such allegations are denied.
20          31.    The allegations of paragraph 31 are vague, ambiguous, and not understood as to
21   “general consuming public.” To the extent understood, such allegations are denied.
22          32.    The allegations of paragraph 32 are vague, ambiguous, and not understood as to
23   “general consuming public.” To the extent understood, such allegations are denied.
24          33.    The allegations of paragraph 33 are vague, ambiguous, and not understood as to
25   “general consuming public.” To the extent understood, such allegations are denied.
26          34.    Embarcadero admits the allegations in paragraph 34 in that it has not used the
27
28

                                                  -6-      Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 7 of 25



 1   stylized DELPHIX mark but affirmatively states that it used the DELPHI X (without that
 2   specific stylization).
 3           35.     Embarcadero denies the allegations of paragraph 35.
 4           36.     Likelihood of confusion is the test for registration and for infringement; albeit
 5   different underlying facts are used in the analysis. Not only is actual confusion not a
 6   requirement of the trademark law either for registration purposes or infringement purposes, but
 7   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
 8   his/her failures.
 9           37.     Likelihood of confusion is the test for registration and for infringement; albeit
10   different underlying facts are used in the analysis. Not only is actual confusion not a
11   requirement of the trademark law either for registration purposes or infringement purposes, but
12   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
13   his/her failures.
14           38.     Likelihood of confusion is the test for registration and for infringement; albeit
15   different underlying facts are used in the analysis. Not only is actual confusion not a
16   requirement of the trademark law either for registration purposes or infringement purposes, but
17   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
18   his/her failures.
19           39.     Likelihood of confusion is the test for registration and for infringement; albeit
20   different underlying facts are used in the analysis. Not only is actual confusion not a
21   requirement of the trademark law either for registration purposes or infringement purposes, but
22   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
23   his/her failures.
24           40.     Likelihood of confusion is the test for registration and for infringement; albeit
25   different underlying facts are used in the analysis. Not only is actual confusion not a
26   requirement of the trademark law either for registration purposes or infringement purposes, but
27
28

                                                     -7-     Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 8 of 25



 1   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
 2   his/her failures.
 3             41.   Likelihood of confusion is the test for registration and for infringement; albeit
 4   different underlying facts are used in the analysis. Not only is actual confusion not a
 5   requirement of the trademark law either for registration purposes or infringement purposes, but
 6   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
 7   his/her failures.
 8             42.   Likelihood of confusion is the test for registration and for infringement; albeit
 9   different underlying facts are used in the analysis. Not only is actual confusion not a
10   requirement of the trademark law either for registration purposes or infringement purposes, but
11   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
12   his/her failures.
13             43.   Likelihood of confusion is the test for registration and for infringement; albeit
14   different underlying facts are used in the analysis. Not only is actual confusion not a
15   requirement of the trademark law either for registration purposes or infringement purposes, but
16   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
17   his/her failures.
18             44.   Embarcadero repeats and incorporates by reference its denials, admissions, and
19   responses to the previous statements and allegations in the Complaint as though fully set forth
20   herein.
21             45.   Embarcadero denies the allegations in paragraph 45.
22             46.   Embarcadero denies the allegations in paragraph 46.
23             47.   Embarcadero denies the allegations in paragraph 47.
24             48.   Embarcadero denies the allegations in paragraph 48.
25             49.   Embarcadero denies the allegations in paragraph 49.
26             50.   Embarcadero denies the allegations in paragraph 50.
27
28

                                                     -8-     Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 9 of 25



 1             51.   Likelihood of confusion is the test for registration and for infringement; albeit
 2   different underlying facts are used in the analysis. Not only is actual confusion not a
 3   requirement of the trademark law either for registration purposes or infringement purposes, but
 4   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
 5   his/her failures. Moreover, in view of the steady expansion of the DelphiX products, and the
 6   advertisements and promotional materials describing its function as an Application Development
 7   Environment or something that facilitates rapid development of applications, actual confusion
 8   may well become extensive.
 9             52.   Paragraph 52 contains a prayer for relief by DelphiX and does not contain any
10   factual allegations to be admitted or denied. To the extent paragraph 52 contains any allegations
11   to which a response is required, such allegations are denied.
12             53.   Embarcadero repeats and incorporates by reference its denials, admissions, and
13   responses to the previous statements and allegations in the Complaint as though fully set forth
14   herein.
15             54.   Embarcadero denies the allegations in paragraph 54.
16             55.   Embarcadero denies the allegations in paragraph 55.
17             56.   Embarcadero denies the allegations in paragraph 56.
18             57.   Actual dilution has not been the test for dilution since the passage of the
19   Trademark Revision Act over a decade ago. Moreover, in view of the steady expansion of the
20   DelphiX products, and the advertisements and promotional materials describing its function as
21   an Application Development Environment or something that facilitates rapid development of
22   applications, actual dilution may well become extensive.
23             58.   Paragraph 58 contains a prayer for relief by DelphiX and does not contain any
24   factual allegations to be admitted or denied. To the extent paragraph 58 contains any allegations
25   to which a response is required, such allegations are denied.
26             59.   Embarcadero repeats and incorporates by reference its denials, admissions, and
27
28

                                                     -9-      Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 10 of 25



 1   responses to the previous statements and allegations in the Complaint as though fully set forth
 2   herein.
 3             60.   Embarcadero denies the allegations in paragraph 60.
 4             61.   Embarcadero denies the allegations in paragraph 61.
 5             62.   Embarcadero denies the allegations in paragraph 62.
 6             63.   Likelihood of confusion is the test for registration and for infringement; albeit
 7   different underlying facts are used in the analysis. Not only is actual confusion not a
 8   requirement of the trademark law either for registration purposes or infringement purposes, but
 9   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
10   his/her failures. Moreover, in view of the steady expansion of the DelphiX products, and the
11   advertisements and promotional materials describing its function as an Application Development
12   Environment or something that facilitates rapid development of applications, actual confusion
13   may well become extensive.
14             64.   Paragraph 64 contains a prayer for relief by DelphiX and does not contain any
15   factual allegations to be admitted or denied. To the extent paragraph 64 contains any allegations
16   to which a response is required, such allegations are denied.
17             65.   Embarcadero repeats and incorporates by reference its denials, admissions, and
18   responses to the previous statements and allegations in the Complaint as though fully set forth
19   herein.
20             66.   Embarcadero denies the allegations in paragraph 66.
21             67.   Embarcadero lacks sufficient knowledge or information to form a belief as to the
22   truth of the allegations contained in paragraph 67, and therefore denies the allegations therein
23   requiring strict proof thereof.
24             68.   Embarcadero denies the allegations in paragraph 68.
25             69.   Likelihood of confusion is the test for registration and for infringement; albeit
26   different underlying facts are used in the analysis. Not only is actual confusion not a
27
28

                                                     - 10 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 11 of 25



 1   requirement of the trademark law either for registration purposes or infringement purposes, but
 2   actual confusion is exceedingly difficult to capture as third parties are often hesitant to admit
 3   his/her failures. Moreover, in view of the steady expansion of the DelphiX products, and the
 4   advertisements and promotional materials describing its function as an Application Development
 5   Environment or something that facilitates rapid development of applications, actual confusion
 6   may well become extensive.
 7          70.     Embarcadero denies the allegations in paragraph 70.
 8          71.     Embarcadero denies the allegations in paragraph 71, in that the motion was
 9   granted only in part and only to the extent of the offer made by Embarcadero to DelphiX.
10          72.     Paragraph 72 contains a prayer for relief by DelphiX and does not contain any
11   factual allegations to be admitted or denied. To the extent paragraph 72 contains any allegations
12   to which a response is required, such allegations are denied.
13          73.     Paragraph 73 contains a prayer for relief by DelphiX and does not contain any
14   factual allegations to be admitted or denied. To the extent paragraph 73 contains any allegations
15   to which a response is required, such allegations are denied.
16
17                                          COUNTERCLAIMS
18          For its counterclaims against, Plaintiff/CounterDefendant, Counterclaimant Embarcadero
19   alleges upon knowledge as to its own facts and upon information and belief of others that:
20                                                PARTIES
21          74.     Embarcadero Technologies, Inc. (“Embarcadero”) is a Delaware corporation with
22   its principal place of business in Texas.
23          75.     Delphix Corp. (“DelphiX”) is a Delaware corporation with it principal place of
24   business in Redwood City, California.
25                                    JURISDICTION AND VENUE
26          76.     These counterclaims are to rectify the federal trademark register, to recover
27
28

                                                     - 11 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 12 of 25



 1   damages, for injunctive relief and to recover attorneys fees under the trademark laws of the
 2   United States and related state laws, and this court has original jurisdiction of the subject matter
 3   for each of the following claims:
 4                  a.      Trademark infringement in violation of the Lanham Act, 15 U.S.C. §1051,
 5   et seq., with jurisdiction vested in this Court by virtue of 15 U.S.C. § 1121 and 28 U.S.C. § 1338
 6   (a).
 7                  b.      Trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1125
 8   (a), with jurisdiction vested in this Court by virtue of 15 U.S.C. § 1121 and 28 U.S.C. §1338(a).
 9                  c.      Trademark infringement in violation of state common law with
10   jurisdiction vested in this Court by virtue of 28 U.S.C. §§ 1338(b) and 1367(a).
11                  d.      Violation of California common law prohibition against unfair
12   competition, with jurisdiction vested in this Court by virtue of 28 U.S.C. §§ 1338(b) and
13   1367(a).
14                  e.      Violation of California’s state statute prohibiting unlawful competition,
15   Cal. Bus. & Prof. Code § 17200, with jurisdiction vested in this Court by virtue of 28 U.S.C. §§
16   1338(b) and 1367(a).
17                  f.      Rectification of the Trademark Register by denying registration to
18   DelphiX’ pending trademark application serial number 77/944256 and cancelling DelphiX’
19   trademark registration no. 3768914, with jurisdiction vested in this Court by virtue of 15 U.S.C.
20   §§1119 and 1121.
21          77.     Personal jurisdiction and venue are proper in this district in that this is a
22   counterclaim and the main claims are pending in this action.
23          78.     Personal Jurisdiction and venue are also proper in this district in that
24   plaintiff/counter-defendant has its principal place of business in this district.
25
26
27
28

                                                     - 12 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 13 of 25



 1                           EMBARCADERO HAS EXCLUSIVE RIGHTS IN
 2                         THE FEDERALLY REGISTERED “DELPHI” MARK
 3                 IN CONNECTION WITH VARIOUS SOFTWARE PRODUCTS
 4          79.        The mark DELPHI was first adopted and used in 1994 to identify a newly
 5   introduced line of computer software tools and utilities for application development and database
 6   implementation (software applications being, for the most part, not useful without a database
 7   with which to interface, and databases being, for the most part, not useful with software
 8   applications which access and utilize the data. As applications and the associated databases
 9   ended up being stored or located separately (including, in more recent years, cloud-based), the
10   operation and specifics of the application development and database implementation evolved,
11   but the basic functionality carried through - essentially, companies focused on better, faster and
12   more efficient application development, better and more "robust" databases structures, and
13   optimizing the ability to create, maintain and access the applications and the databases necessary
14   for their work.
15          80.        In its early iteration, DELPHI was a rapid application development (RAD)
16   software tool, which migrated into a robust Integrated Development Environment (IDE), which
17   allowed for rapid application development in many environments, and working with multiple
18   types and sources of databases.
19          81.        The DELPHI name has been continuously used by Embarcadero, its related
20   companies, and its predecessors alone and in multiple variations throughout approx. 25 years,
21   including in forms and on products such as DELPHI, DELPHI PRISM, DELPHI 2 (through 9),
22   DELPHI 2005 (through 2010), DELPHI FOR PHP, DELPHI X, DELPHI XE, DELPHI XE2
23   (through XE8) and others, as well as related documentation, applications, tools, services and
24   education and training with those product lines.
25          82.        There is a long history and practice in the computer and software industry of use
26   of "X" as a suffix and/or addition to well-known marks to either indicate a 10th (i.e., Roman
27
28

                                                      - 13 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 14 of 25



 1   numeral X) version, or an eXtended and enhanced version of software or product, or XE for an
 2   eXtended Edition, or in some cases an eXperimental or beta version. See, for example, OSX (of
 3   Apple), Adobe X (of Adobe Software).
 4          83.     The mark and name DELPHI was first adopted as a reference to the legendary
 5   Greek font of wisdom and knowledge, the Oracle at Delphi. At the time, one of the leading
 6   databases in the computer industry was from Oracle Corp. and naming software DELPHI that
 7   facilitated communicating with Oracle was a clever, albeit somewhat indirect, reference to the
 8   awe of the ancient classical world's faith in the importance of the Oracle at Delphi.
 9          84.     Counterclaimant is informed and believes and thereon alleges that this is exactly
10   the same reason the DelphiX was named - as a reference to the Oracle at Delphi.
11          85.     DelphiX proudly explained this same reason for its name selection of DelphiX on
12   its website. DelphiX only removed the reference to the Oracle at Delphi from its website after
13   Embarcadero pointed out the similarity and concern for the very confusion Embarcadero's
14   predecessor anticipated.
15          86.     Rather than taking steps to distinguish itself from Embarcadero and
16   Embarcadero’s leading DELPHI products, DelphiX took the very unusual action of affirmatively
17   promoting Embarcadero products on its own DelphiX websites, thus creating the impression and
18   image of a connection with, association with and/or sponsorship by Embarcadero.
19          87.     For many years DelphiX had a website titled --The Oracle at DelphiX – which
20   promoted its DelphiX products.
21
22
23
24
25          88.     As part of its intentional practice and policy of emulating and creating association
26   between DELPHI and DELPHIX in the minds of consumers, DelphiX hired Kyle Hailey. Mr.
27
28

                                                    - 14 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 15 of 25



 1   Hailey was a former Embarcadero developer and is very well known in the software industry.
 2   Mr. Hailey’s numerous blogs, website postings and writings on behalf of DelphiX frequently
 3   discussed and even praised software products from Embarcadero.
 4          89.     Kyle Hailey was the key developer of a very well-known Embarcadero product
 5   named DB Optimizer, and frequently promoted Embarcadero's DB Optimizer products on The
 6   Oracle at DelphiX website, and other websites, postings and articles by Hailey, resulting in a
 7   clear and intentional association between Embarcadero, Embarcadero’s DELPHI products and
 8   DELPHIX.
 9          90.     DelphiX' website The Oracle at DelphiX even promoted Embarcadero's DB
10   Optimizer as one of the "best Oracle performance tools", and advertised many events and
11   publications about the Embarcadero product.
12          91.     The Oracle at DelphiX website also praises and promotes the Embarcadero All
13   Access suite of products, again resulting in a clear and intentional association between
14   Embarcadero, its DELPHI products and DELPHIX, and suggesting approval and/or sponsorship
15   by Embarcadero.
16          92.     DelphiX attempts to characterize its DELPHIX products as somehow different
17   and unrelated to DELPHI, and somehow highly specialized in its own right.
18          93.     Whether or not DelphiX initial products and market focus was specialized as
19   DelphiX touts, what is key for infringement purposes is that DelphiX now advertises and
20   promotes its DELPHIX products to the same end customers and for similar, compatible and/or
21   closely related purposes.
22          93.     DelphiX promotes its DELPHIX products as expediting and facilitating software
23   application development and data management.
24          94.     DelphiX promotes its DELPHIX products as assisting application development
25   teams to increase project output many times over, and to provide innovations in application
26   development and delivery.
27
28

                                                   - 15 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 16 of 25



 1          95.     DelphiX promotes its DELPHIX products as expediting and facilitating "agile"
 2   application development ("agile development") and data management.
 3          96.     DelphiX promotes its DELPHIX products as expediting and facilitating
 4   Enterprise Resource Planning (ERP) applications and development.
 5          97.     DelphiX promotes its DELPHIX products as expediting and facilitating
 6   applications development environments (another way of saying integrated development
 7   environments or IDE's).
 8          98.     DelphiX promotes its DELPHIX products as expediting and facilitating Master
 9   Data Management and Master Data Modeling (both related concepts identified by the acronym
10   MDM) applications and development.
11          99.     DelphiX promotes its DELPHIX products as expediting and facilitating use in
12   data virtualization and virtualization environments.
13          100.    DelphiX promotes its DELPHIX products, inter alia, as of interest and assistance
14   to application developers.
15       DELPHIX WITH FULL KNOWLEDGE OF EMBARCADERO’S RIGHTS HAS
16        EXPANDED ITS MARKETING AND ADVERTISING TO EMBARCADERO’S
17            CUSTOMERS THUS CONFIRMING DELPHIX’ MALICIOUS INTENT
18          101.    Embarcadero’s DELPHI product is so well known in the software industry that
19   DelphiX could not have possibly been ignorant of the substantial rights enjoyed in
20   Embarcadero’s DELPHI mark.
21          102.    Even if DelphiX could somehow claim ignorance initially, after Embarcadero
22   filed the administrative proceedings before the Trademark Trial and Appeal Board (“TTAB”) of
23   the U.S. Patent & Trademark Office, there is no question that DelphiX was then keenly aware of
24   Embarcadero’s rights.
25          103.    Yet, with full knowledge of Embarcadero’s rights and objections to DelphiX’ use
26   of the DELPHIX mark, DelphiX during the pendency of the disputes at the TTAB, before this
27
28

                                                   - 16 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 17 of 25



 1   Court and at the Ninth Circuit, DelphiX has been expanding its advertising and marketing to
 2   further overlap with Embarcadero’s presence in the marketplace.
 3          104.    This creeping expansion by DelphiX evidences DelphiX’ intentional, willful and
 4   malicious infringement, entitling Embarcadero to enhanced damages, attorneys’ fees and costs.
 5          105.    As a result of the widespread and continuous use and promotion of the DELPHI
 6   trademarks described above, such trademarks are well known throughout the United States and
 7   have become widely known and recognized as identifying Embarcadero as the source of a
 8   variety of software products including, without limitation, the DELPHI products, and as
 9   distinguishing the source of these goods from those of others. These trademarks have come to
10   and now do represent and symbolize the enviable reputation and very valuable goodwill of
11   Embarcadero among advertisers, consumers, and other users of the software.
12          106.    Embarcadero is further informed and believes, and thereon alleges, that unless
13   enjoined and restrained by the Court, plaintiff will continue to purchase, import, advertise,
14   promote, offer for sale, sell and distribute the infringing DelphiX products.
15          107.    DelphiX is using the DELPHIX mark without the consent or permission of
16   Embarcadero.
17          108.    Plaintiff’s use of trademarks virtually identical to Embarcadero’s trademarks on
18   or in connection with the promotion, advertising, sale, offering for sale, or distribution of its
19   software constitutes trademark infringement and unfair competition under 15 U.S.C. § 1125 (a),
20   because such acts constitute false representations, false descriptions, false designations of origin
21   and cause a likelihood of confusion, deception and mistake by the consuming public and the
22   trade, and disparages Embarcadero’s goodwill and reputation.
23          109.    Plaintiff’s use of trademarks virtually identical to Embarcadero’s distinctive
24   trademarks creates a likelihood that a false and unfair association will be made between the
25   DELPHIX software and the goods of Embarcadero such that the purchasing public is likely to
26
27
28

                                                     - 17 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 18 of 25



 1   believe, that the DELPHIX software is a product of Embarcadero or is associated with, affiliated
 2   with or otherwise sponsored by Embarcadero.
 3             110.   Plaintiff’s unlawful acts, unless restrained, are likely to continue to cause actual
 4   confusion, mistake or deception to the purchasers of the DELPHIX software and Embarcadero’s
 5   goods.
 6
 7                                      FIRST CLAIM FOR RELIEF
 8                        (Trademark Infringement in Violation of the Lanham Act)
 9                                         [15 U.S.C §§ 1114-1119]
10             111.   Embarcadero realleges and incorporates herein by this reference each and every
11   one of the allegations contained in paragraphs 1 through 110 above, as though fully set forth
12   herein.
13             112.   Plaintiff’s acts complained of herein constitute trademark infringement in
14   violation of 15 U.S.C. § 1114 et seq.
15                                    SECOND CLAIM FOR RELIEF
16                          (Violation of § 43(a) of the Lanham Act – Trademark)
17                                           [15 U.S.C. § 1125 (a)]
18             113.   Embarcadero realleges and incorporates herein by this reference each and every
19   one of the allegations contained in paragraphs 1 through 112 above, as though fully set forth
20   herein.
21             114.   By virtue of Plaintiff’s creeping infringement, and expanding marketing channels,
22   Plaintiff has infringed Embarcadero’s DELPHI trademarks, competed unfairly with
23   Embarcadero, and misappropriated and traded upon Embarcadero’s goodwill and business
24   reputation by falsely representing its goods as being sponsored by, approved by, or connected
25   with Embarcadero.
26
27
28

                                                      - 18 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 19 of 25



 1             115.   Embarcadero is informed and believes and thereon alleges, that Plaintiff is now,
 2   in various ways including through the use of advertising and marketing materials through its
 3   agents and employees, falsely representing to potential purchasers of its goods that such goods
 4   are affiliated, connected or associated with Embarcadero by reason of the infringing use of
 5   Embarcadero’s distinctive DELPHI trademark.
 6             116.   Plaintiff is now making false and misleading representations by engaging in
 7   commercial advertising using trademarks and promotional materials which are now virtually
 8   identical to trademarks and which are now being directed to the same class of customers as
 9   Embarcadero’s.
10             117.   Plaintiff is now using in commerce false designations of origin, false and
11   misleading descriptions of fact or false or misleading representations of fact which are likely to
12   cause confusion, or to cause mistake, or to deceive as to the affiliation, connection or association
13   of Plaintiff with Embarcadero and as to the origin, sponsorship or approval of Plaintiff’s goods,
14   services or commercial activities by Embarcadero.
15             118.   As a result of the foregoing, Plaintiff is unfairly competing with Embarcadero in
16   violation of 15 U.S.C. § 1125(a).
17                                     THIRD CLAIM FOR RELIEF
18                              (State Common Law Trademark Infringement)
19             119.   Embarcadero realleges and incorporates herein by this reference each and every
20   one of the allegations contained in paragraphs 1 through 118 above, as though fully set forth
21   herein.
22             120.   Plaintiff’s acts complained of herein constitute infringement under the common
23   law of the State of California.
24
25
26
27
28

                                                     - 19 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 20 of 25



 1                                    FOURTH CLAIM FOR RELIEF
 2                                (State Common Law Unfair Competition)
 3             121.   Embarcadero realleges and incorporates herein by this reference each and every
 4   one of the allegations contained in paragraphs 1 through 120 above, as though fully set forth
 5   herein.
 6             122.   Plaintiff’s conduct alleged herein was intended to use simulations of Embarcadero
 7   DELPHI trademark and unique identifying features in a manner which is likely to confuse and
 8   mislead members of the relevant public as to the origin, sponsorship, approval, or license of
 9   Plaintiff and of certain of Plaintiff’s products, and as to the false association or affiliation of said
10   products with Embarcadero. Plaintiff’s conduct as alleged herein was intended to confuse and
11   mislead members of the public, and members of the public will believe that Embarcadero
12   sponsored, approved, or is affiliated with Plaintiff and that Embarcadero originated, approved or
13   licensed Plaintiff’s products.
14             123.   Plaintiff’s conduct alleged herein infringes Embarcadero common law trademark
15   rights, is improper and constitutes common law trademark infringement and unfair competition
16   with Embarcadero all of which have damaged and will continue to damage irreparably
17   Embarcadero’s goodwill and reputation unless restrained by this Court, because Embarcadero
18   has no adequate remedy at law for Plaintiff’s conduct.
19                                     FIFTH CLAIM FOR RELIEF
20                         (Violation of State Statutory Unfair Competition Laws)
21             124.   Embarcadero realleges and incorporates herein by this reference each and every
22   one of the allegations contained in paragraphs 1 through 123 above, as fully set forth herein.
23             125    Plaintiff has engaged in unfair trade practices within the meaning of the Cal. Bus.
24   & Prof. Code §§ 17200 et. seq., by engaging in the acts alleged herein, including:
25                    a.     Passing off Plaintiff’s goods as those of Embarcadero;
26
27
28

                                                      - 20 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 21 of 25



 1                   b.      Causing a likelihood of confusion or a mistake as to the source,
 2   sponsorship, approval or certification of Plaintiff’s goods;
 3                   c.      Causing a likelihood of confusion or misunderstanding as to the
 4   affiliation, connection or association of Plaintiff’s goods with Embarcadero and its goods;
 5                   d.      Representing that some of Plaintiff’s goods have sponsorship, approval,
 6   characteristics or qualities that they do not have, or that Plaintiff’s goods have a sponsorship,
 7   approval, status, affiliation or connection that it does not, in fact, have;
 8                   e.      Disparaging the goods and business of Embarcadero by making false and
 9   misleading representations of fact; and
10                   f.      Engaging in other conduct which similarly creates a likelihood of
11   confusion or of misunderstanding.
12            126.   Plaintiff’s actions alleged herein and its unlawful trade practices are willful and
13   intentional and are likely to cause substantial injury to the public and to Embarcadero and
14   Embarcadero therefore is entitled to injunctive relief pursuant to Cal. Bus. & Prof. Code §
15   17203.
16                                     SIXTH CLAIM FOR RELIEF
17                                 [Rectification of Trademark Register]
18            127.   Embarcadero realleges and incorporates herein by this reference each and every
19   one of the allegations contained in paragraphs 1 through 126 above, as fully set forth herein.
20            128.   Issues concerning the right to registration – whether maintaining/cancelling a
21   registration or seeking a new registration are governed by certain different standards than
22   infringement standards.
23            129.   In determining the right to registration when there is a conflict based upon
24   likelihood of confusion, the Court looks to the goods listed in the application/registration and
25   not the actual goods/services used by the junior party.
26
27
28

                                                      - 21 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 22 of 25



 1          130.    Among other things, if the junior party does not have limitations in the
 2   identification of goods, such as limitations on products described, limitations on the channels of
 3   trade, or limitations on the classes of customers, is must be presumed that the junior
 4   party/trademark applicant will sell its goods through all channels of trade and will market and
 5   advertise its goods through all means.
 6          131.    Based upon the standards for registration, there is a strong and clear likelihood of
 7   confusion between DelphiX’ marks and Embarcadero’s DELPHI marks.
 8                                       PRAYER FOR RELIEF
 9          WHEREFORE, Defendant/Counterclaimant prays for relief as follows:
10          1.      That Plaintiff and each of Plaintiffs’ agents, servants, employees, attorneys,
11   successors and assigns, and all persons in active concert or participation, be enjoined and
12   restrained preliminarily and perpetually and permanently from:
13                  a.      Using in any manner the DELPHIX trademarks, or colorable imitations
14   thereof, alone or in combination, or with a word or words, or using any other words, symbols,
15   configurations or designs which so resemble said marks as to be likely to cause confusion,
16   deception or mistake, on or in connection with the advertising, offering for sale or sale of any
17   product which is not manufactured, distributed or otherwise authorized by or for Embarcadero;
18                  b.      Attempting to or passing-off, inducing or enabling others to sell or pass-
19   off any product as a product affiliated with or sponsored by Embarcadero, which product is not
20   produced under the authorization, control and supervision of Embarcadero and approved by
21   Embarcadero for sale under the Embarcadero trademarks;
22                  c.      Copying, making colorable imitations of, or modifying any of
23   Embarcadero’s advertising or promotional materials for use in connection with the advertising,
24   promotion or sale of any of Plaintiff’s goods;
25                  d.      Committing any acts calculated or intended to cause purchasers to believe
26   falsely that any of plaintiff’s products are associated with, sponsored by, approved by,
27
28

                                                      - 22 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 23 of 25



 1   guaranteed by, connected with or produced under the control and supervision or within the
 2   authority of Embarcadero;
 3                  e.      Further diluting and infringing the rights of Embarcadero in and to the
 4   Embarcadero trademarks or otherwise damaging Embarcadero’s goodwill and business
 5   reputation;
 6                  f.      Otherwise competing unfairly with Embarcadero in any manner;
 7                  g.      Obtaining, possessing, shipping, delivering, distributing, returning or
 8   otherwise disposing of in any manner advertising materials, goods or inventory bearing the
 9   DELPHI or DELPHIX marks, which materials, goods or inventories were not manufactured by
10   or for Embarcadero or authorized by Embarcadero to be used, sold or offered for sale in
11   association with or bearing the Embarcadero trademarks;
12                  h.      Obtaining, possessing, manufacturing or using any tools, dies, stamping,
13   mixing, embossing, printing, labeling, packaging, silk screening, molding equipment or any
14   other apparatus designed especially for the manufacture or labeling of unauthorized products
15   bearing the Embarcadero trademarks and packaging and advertising or display material relating
16   thereto; or
17                  I.      Continuing to perform in any manner whatsoever any infringing acts.
18          2.      That Plaintiff be required to deliver immediately to Embarcadero or its attorneys
19   for destruction any and all products, guarantees, warranties, circulars, price lists, labels, signs,
20   prints, packages, wrappers, pouches, receptacles, advertising matter, promotional and other
21   material in their possession or control bearing any Embarcadero trademarks, or colorable
22   imitations thereof, alone or in combination with any other words, or any other words or symbols
23   which so resemble the Embarcadero trademarks as to be likely to cause confusion, mistake or
24   deception, which is or can be used in connection with the advertising, offering for sale, or sale of
25   any product or service which is not manufactured, distributed, or otherwise authorized by
26   Embarcadero.
27
28

                                                     - 23 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 24 of 25



 1           3.      That Plaintiff be required to deliver immediately to Embarcadero or its attorneys
 2   for destruction any and all disks, tapes, computer graphics files, molds, plates, screens, graphics,
 3   matrices, patterns and any other means of making simulations, reproductions, counterfeits,
 4   copies or colorable imitations of the Embarcadero trademarks which are for use on products,
 5   containers, packaging, disks, tapes, labeling, advertising and display literature or other material
 6   not authorized by Embarcadero.
 7           4.      That Plaintiff be required to supply Embarcadero or its attorneys with a complete
 8   list of entities from whom it purchased and to whom it distributed and sold products, in bulk, in
 9   connection with the imitation Embarcadero trademark and not authorized by Embarcadero.
10           5.      That Plaintiff be required, in accordance with 15 U.S.C § 1117, to account for and
11   pay to Embarcadero the following:
12                   a.     All gains, profits, benefits and advantages derived by plaintiff and three
13   times all damages suffered by Embarcadero from the above-described acts of trademark
14   infringement, misrepresentation, unfair trade practices and unfair competition and that such
15   amounts be determined by the Court;
16                   b.     All such other damages as the Court shall deem to be just; and
17                   c.     All costs and attorneys fees incurred in this action.
18           6.      That plaintiff be required to pay Embarcadero punitive and enhanced damages
19   and profits in an amount as the Court may determine for its malicious, willful, intentional,
20   deliberate and tortious conduct.
21           7.      That DelphiX’ pending trademark application serial number 77/944256 be denied
22   registration.
23           8.      That DelphiX’ trademark registration number 3768914 be cancelled and removed
24   from the Trademark Register.
25           9.      That Embarcadero have such other and further relief or as the Court deems just
26   and proper.
27
28

                                                    - 24 -   Answer & Counterclaims-16-CV-606 BLF
      Case 5:16-cv-00606-BLF Document 71 Filed 02/14/19 Page 25 of 25



 1   Date: February 14, 2019                                Respectfully submitted,
 2
                                                            NEIL D. GREENSTEIN
 3                                                          MARTIN R. GREENSTEIN
                                                            TECHMARK
 4
 5
                                                  By:       /s/ Neil D. Greenstein
 6                                                           Neil D. Greenstein
 7                                                           Attorneys for Defendant/Counterclaimant
                                                             Embarcadero Technologies, Inc.
 8
 9
10                                        DEMAND FOR JURY TRIAL
11
12           Counterclaimant, Embarcadero Technologies, Inc. hereby requests a trial by jury on all
13   issues triable of right by a jury.
14
15   Date: February 14, 2019                                Respectfully submitted,
16
                                                            NEIL D. GREENSTEIN
17                                                          MARTIN R. GREENSTEIN
                                                            TECHMARK
18
19
                                                  By: /s/ Neil D. Greenstein
20
                                                        Neil D. Greenstein
21                                                      Attorneys for Defendant/
                                                        Counterclaimant
22
                                                        Embarcadero Technologies, Inc.
23
24
25
26
27
28

                                                   - 25 -     Answer & Counterclaims-16-CV-606 BLF
